DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cok et al. (“Cok”) (US 2012/0307123 A1).
Regarding claims 1 and 24, Cok discloses a computing system (fig. 3) comprising:
a display (11) comprising a display substrate (10), the display substrate comprising a front side; 

a plurality of cameras (20B) located on the front side of the display substrate and within the display area (paras. 0038-0040).
Regarding claim 3, Cok discloses a first housing (10) that contains the display; and
a second housing (not shown) that contains at least one processor (60) and one or more computer-readable media, wherein the first housing is communicatively coupled to the second housing (fig. 3).
Regarding claim 4, Cok discloses individual of the pixels occupy a pixel area and at least one of the cameras is located within the pixel area occupied by one of the pixels (paras. 0038-0040).
Regarding claim Cok 5, discloses the plurality of pixels comprises micro-LEDs or organic LEDs (para. 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Gurin (US 2019/0361222 A1).
Regarding claim 2, Cok does not specifically disclose at least one of the plurality of cameras comprises a metalens.
In a similar filed of endeavor, Gurin discloses camera comprises a metalens (30, fig. 1, para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the metalens as taught by Gurin in the system of Cok in order to obtain thin and high-precision image sensing device with a reduced set of imaging sensors.

Claims 6-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Karafin et al. (“Karafin”) (US 2020/0296327 A1).
Regarding claims 6 and 25, Cok discloses at least one processor (60); and
one or more computer-readable media comprising instructions stored thereon that when executed causes the at least one processor to:
capture a plurality of views, individual of the views captured by one or more different cameras from the plurality of cameras, the individual views having associated view location information indicating the location of the one or more cameras that captured the individual view (different views (perspectives) of the same area or object 
Cok does not specifically disclose the plurality of views defining a holographic image or video and store the plurality of views of the holographic image or video and the view location information associated with the views of the holographic image or video.
In a similar filed of endeavor, Karafin discloses plurality of views defining a holographic image or video (420, fig. 4A) and store (528, fig. 5) the plurality of views of the holographic image or video and the view location information associated with the views of the holographic image or video (paras. 0079-0080, 0121, 0125 and 0126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the holographic image as taught by Karafin in the system of Cok in order to enhance the display of the image and provide a user an improved viewing experience.
Regarding claims 7, 15 and 20, the combination of Cok and Karafin discloses the instructions stored on the one or more computer-readable media further cause the at least one processor to:
track a user feature (e.g., eye, positions, motions, or gestures of the viewer)
based on image sensor data generated by at least one of the plurality of the cameras (440) (paras. 0077 and 0079 of Karafin);
determine a position of the user feature (para 0079);
select a view of the plurality of views of the holographic image or video based at least on the determined position of the tracked user feature and the view location 
cause the selected view of the holographic image or video to be shown on the display (paras. 0079-0080).
Regarding claims 8, 16 and 21, the combination of Cok and Karafin                                                                                                                                                            discloses the plurality of view of a holographic image or video is a plurality of views of a holographic video, the instructions stored on the one or more computer-readable media to further cause the at least one processor to transmit the plurality of views of the holographic video to a second system (e.g., network interface 524, in the case where the LF capture system is integrated with a LF display system 500) from the LF capture system to one or more LF display systems 500 (e.g., located in the physical location or locations of the other participant or participants) (paras. 0137-0141 of Karafin).
Regarding claims 9, 17 and 22, the combination of Cok and Karafin discloses the plurality of view of a holographic image or video is a plurality of views of a holographic video, the instructions stored on the one or more computer-readable media further cause the at least one processor to:
receive information from a second system indicating a tracked position of a feature of a user of the second system;
select one of the views of the plurality of views of the holographic video based at least on the information indicating the tracked position of the feature of the user of second system and the view location information associated with at least one of the plurality of views of the holographic video; and

Regarding claim 10, the combination of Cok and Karafin discloses at least one processor; and
one or more computer-readable media comprising instructions stored thereon that when executed causes the at least one processor to:
capture a plurality of views of a video, individual of the views comprising image sensor data generated by one of the cameras of the plurality of cameras, the individual views captured by different cameras of the plurality of cameras, the individual views associated with view location information indicating the location of the camera used to capture the individual view;
determine one or more avatar parameters for an avatar from the individual views of the video; and
transmit the avatar parameters for the one or more of the views to a second system (paras. 0125, 0137-0141 and 0164 of Karafin).
Regarding claim 11, the combination of Cok and Karafin discloses the instructions stored on the one or more computer-readable media further cause the at least one processor to transmit the view location information associated with the one or more views transmitted to the second system (paras. 0137-0141 of Karafin).
Regarding claim 12, the combination of Cok and Karafin discloses determine one or more avatar parameters for the avatar from the individual views of the video comprises, for individual of the views, extracting one or more facial features from the 
Regarding claim 13, the combination of Cok and Karafin discloses receive information indicating a tracked position of a feature of a user of the second system; and
select a view of the plurality of views of the video based at least on the information indicating the tracked position of the feature of the user and the view location information associated with the plurality of views of the video; and
wherein to transmit the avatar parameters for the one or more views to the second system comprises transmitting the avatar parameters for the selected view (paras. 0125, 0137-0141 and 0164 of Karafin).
Regarding claims 14 and 19, Cok discloses an image recording method comprising:
capturing a plurality of views, the plurality of views defining an image or video, individual of the views captured by one or more different cameras (20B, fig. 3) of a plurality of cameras located on the front side of a display substrate (10) of a display (11), the display comprising a plurality of pixels (30) located on the front side of the display substrate, the plurality of pixels defining a display area (11), the one or more cameras (20B) located within the display area, individual of the views having associated view location information indicating the location of the one or more cameras that captured the individual view (paras. 0038-0040).

In a similar filed of endeavor, Karafin discloses plurality of views defining a holographic image or video (420, fig. 4A) and store (528, fig. 5) the plurality of views of the holographic image or video and the view location information associated with the views of the holographic image or video (paras. 0079-0080, 0121, 0125 and 0126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the holographic image as taught by Karafin in the system of Cok in order to enhance the display of the image and provide a user an improved viewing experience.
Regarding claims 18 and 23, the combination of Cok and Karafin discloses causing the selected view of the holographic video to be shown on the display as a feedback view (para. 0081 of Karafin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muller et al. (US 2016/0203607) disclose image registration method and apparatus.
Cutler (US 2021/0021784) discloses device pose detection and pose-related image capture and processing for light field based relepresence communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693